           Case 4:18-cr-00524-KGB Document 2 Filed 10/02/18 Page 1 of 1
                                                                                         FILED
                                                                                       U.S. DISTRICT COURT
                                                                                   EASTERN DISTRICT ARKANSAS




                          IN THE UNITED STATES DISTRICT COURT JAMES W.                       LERK
                             EASTERN DISTRICT OF ARKANSAS     By: _ _-+-,L--fif---;:;¥;;-;::;;;,;'5"i;

UNITED STATES OF AMERICA                      )
                                              )
V.                                            )       No. 4:18CR    006').4     ~
                                              )
MICHAEL MORRISON, JR                          )

                              MOTION TO SEAL INDICTMENT

       Pursuant to Federal Rule of Criminal Procedure 6(e)(4), and in order to prevent flight of

the defendant prior to arrest and to protect officers executing the arrest warrant, the United States

requests that the above-styled indictment be sealed until the defendant is in custody or has been

released pending trial.




                                              BY:EDWARD .
                                              AR Bar No. 2000076
                                              Assistant United States Attorney
                                              P. 0. Box 1229
                                              Little Rock, Arkansas 72203
                                              501.340.2611
                                              Edward.O. Walker@usdoj.gov



                                             ORDER

       Pursuant to the above request, the indictment in this matter shall be sealed until the

defendant is in custody or has been released pending trial.



                                              UNITED STATES MAGISTRATE JUDGE
